DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant elected, with traverse, Group I, Claims 1, 2, 4, 5, 7, and 9-11 on July 6, 2021. However, applicant has amended independent claim 1 to recite an embodiment that these recitations of amended claim 1 represent special technical features, which are also present in claim 12 by virtue of dependency. Therefore, the restriction has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-5, 7, 9-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear as to the structural limitation Applicant is attempting to recite by a “fast fluidized bed reactor” (with emphasis) in the preamble of the claim (see also preamble of dependent claims).

Regarding Claim 5, “the reactor heat extractor is arranged between the plurality of reactor feed distributors” (at line 4; with emphasis) is unclear because it is unclear as to whether the plurality of reactor feed distributors also includes “a first reactor feed distributor” set forth in claim 1, or whether Applicant intended to reference “a plurality of second reactor feed distributors”, only, as set forth in claim 1. Also, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitations "the regenerator stripper”, “the regenerator feed distributor”, “the inlet of the regenerator gas-solid separator”, “the catalyst outlet of the regenerator gas-solid separator" in Claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “the regenerator feed distributor”, “the regenerator heat extractor”, “the inlet of the regenerator gas-solid separator”, “the catalyst outlet of the regenerator gas-solid separator”, “the gas outlet of the regenerator gas-solid separator”, “the spent catalyst outlet of the reactor stripper”, “the inlet of an inclined spent catalyst pipe”, “the outlet of the inclined spent catalyst pipe”, “the inlet of a spent catalyst lift pipe”, “the bottom of the spent catalyst lift pipe”, “the bottom of the regenerator stripper”, “the inlet of an inclined regenerated catalyst pipe”, “the bottom of the regenerated catalyst lift pipe”, “the outlet of the regenerated catalyst lift pipe”  in Claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the catalyst” in Claim 12.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation “a catalyst” in Claim 13.  Claim 13 already recites “the catalyst”; therefore, it is unclear where the limitation” “a catalyst” in Claim 14 refers to different catalyst or the same catalyst as claim 13.
Regarding Claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 16 also recites “a first reactor feed distributor”. It should reads “the first reactor feed distributor” since this limitation already recites in Claim 1 in which Claim 16 depends on. Claim 16 further recites the limitations “the catalyst”, “the fluidized bed regenerator”, “the regenerated catalyst” in Claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 17 further recites the limitation “the mixture fed” in Claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the catalyst regeneration”, the gas flow direction”, and “the device” in Claim 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation “the reactor stripper”, “the inclined spent catalyst pipe”, “the spent catalyst sliding valve”, “the spent catalyst lift pipe”, “the dilute phase zone of the fluidized bed regenerator”, “the regeneration medium”, “the flue gas”, “the regenerated catalyst”, “the regenerator gas-solid separator”, “the regenerator stripper”, “the inclined regenerated catalyst pipe”, “the regenerated catalyst sliding valve”, “the regenerated catalyst lift pipe”, “the reactor stripping gas”, “the reactor stripping gas inlet”, “the spent catalyst lifting gas”, “the spent catalyst lifting gas inlet”, “the regenerator stripping gas”, “the regenerator stripping gas inlet”, “the regenerated catalyst lifting gas”, “the regenerated catalyst lifting gas inlet” and “the inlet of the first reactor gas-solid separator” in Claim 19.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the first reactor gas-solid separator is placed in the dilute phase zone or outside the reactor shell of the fluidized bed reactor” already recites in Claim 1 in which Claim 9 directly depend on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the fast fluidized bed reactor comprises a first reactor feed distributor and a plurality of second reactor feed distributors” already recites in Claim 1 in which Claim 19 directly depend on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites “the apparent linear velocity of gas is in a range from 0.1 m/s to 2m/s, the regeneration temperature is in a range from 500oC to 750oC and the bed density is in a range from 200 kg/m3 to 1200 kg/m3” and Claim 24 directly depends on Claim 23. Claim 23 recites “the apparent linear velocity of gas is in a range from 1.0 m/s to 8.0 m/s, the regeneration temperature is in a range from 350oC to 600oC and the bed density is in a range from 50 kg/m3 to 500 kg/m3”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 9-17, and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,084,765 B2, claims 1-19 of U.S. Patent No. 10,626,062 B2, claims 1-19 of U.S. Patent No. 10,640,433 B2, and claims 1-20 of  U.S. Patent No. 10,710,940 B2 and 10,702,841 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-18 of the U.S. Patent No. 11,084,765 B2, the claims 1-19 of the U.S. Patent No. 10,626,062 B2, the claims 1-19 of the U.S. Patent No. 10,640,433 B2, and the claims 1-20 of the U.S. Patent No. 10,710,940 B2 and 10,702,841 B2 disclose all the limitations of the present claims 1-2, 4-5, 7, 9-17, and 19-24.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774